Citation Nr: 1436268	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  07-39 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for recurrent cysts on the right heel.

2.  Entitlement to service connection for a digestive disorder, to include gastroesophageal reflux disorder and peptic ulcers.

3.  Entitlement to service connection for gallbladder disease.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a disability of the right great toe.

6.  Entitlement to service connection for bilateral metatarsalgia.

7.  Entitlement to service connection for a disability manifested by joint stiffness & pain in all fingers of both hands.

8.  Entitlement to increased initial evaluations for left forearm strain, evaluated as noncompensable prior to March 9, 2011 and 10 percent disabling on and after March 9, 2011.  

9.  Entitlement to increased initial evaluations for right forearm strain, evaluated as noncompensable prior to March 9, 2011 and 10 percent disabling on and after March 9, 2011.  

10.  Entitlement to increased initial evaluations for bilateral plantar fasciitis, evaluated as noncompensable prior to March 9, 2011 and 10 percent disabling on and after March 9, 2011.  

11.  Entitlement to a compensable rating for left shin splint.

12.  Entitlement to a compensable rating for right shin splint.

13.  Entitlement to a compensable rating for dry eye syndrome.

14.  Entitlement to a compensable rating for otitis media.

15.  Entitlement to a compensable rating for allergic rhinitis.

16.  Entitlement to a compensable rating for hemorrhoids.

17.  Entitlement to a compensable rating for migraine headaches.

18.  Entitlement to a compensable rating for left ovarian cyst.

19.  Entitlement to a compensable rating for right ovarian cyst.

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 2007.  These matters are before the Board of Veterans' Appeals (Board) from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a Board videoconference hearing in June 2014, but failed to report.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2013).  

The Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files have been reviewed in addition to the physical claims file.  Virtual VA and VBMS are highly secured electronic repositories used to store and review documents involved in the claims process.  In this case, VBMS does not reveal any additional pertinent documents.  The Virtual VA claims file contains relevant records, to include VA treatment records not considered by the agency of original jurisdiction (AOJ) in the most recent supplemental statement of the case.  As the case is being remanded, the AOJ will have the opportunity to review those records.  

The appeal is being REMANDED to theAOJ.  VA will notify the Veteran if further action is required.



REMAND

Remand is required regarding the increased evaluation claims to obtain updated examinations.  In May 2014, the Veteran's representative submitted a statement indicating that the medical evidence of record is out of date and that her disabilities have worsened in the interim.  

Remand is required regarding the claim for service connection for joint stiffness and pain in the fingers of both hands for an examination.  No such examination has been conducted and the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, an opinion is warranted as to whether her current symptoms are indicia of an undiagnosed illness manifested by joint symptoms.

Remand is required regarding the service connection claims to obtain updated VA medical records.  As noted above, Virtual VA contains VA treatment records dated as recent as 2013 which were not considered by the AOJ.  The Veteran appears to be receiving regular VA treatment and thus more recent records appear to be available; they must be obtained and reviewed.  

The issue of entitlement to TDIU has been raised by the record and must be developed and adjudicated by the AOJ.  A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a May 2014 statement, the Veteran's representative asserted that the Veteran's service-connected disabilities "greatly affect her ability to gain and maintain employment."  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the paper or electronic claims files, arrange for an examination of the Veteran to determine the nature and likely etiology of any disability manifested by joint stiffness and pains in the fingers.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should provide opinions that respond to the following:

(a) are there any current diagnoses of the bilateral fingers (claimed and as joint stiffness and pain)?

(b) if there are current diagnoses, for each diagnosis, provide an opinion regarding whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service.

(c) if there are no diagnoses, then provide an opinion regarding whether the Veteran's symptoms are due to an undiagnosed illness or medically unexplained chronic multi symptom illness.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected service-connected left forearm strain, right forearm strain, bilateral plantar fasciitis, left shin splint, and right shin splint.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must assess the disabilities utilizing the most recent Disability Benefits Questionnaire.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected left forearm strain, right forearm strain, bilateral plantar fasciitis, left shin splint, and right shin splint, and specifically, whether such preclude substantially gainful employment.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected service-connected dry eye syndrome.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must assess the disabilities utilizing the most recent Disability Benefits Questionnaire.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected dry eye syndrome and specifically, whether it precludes substantially gainful employment.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected service-connected otitis media.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must assess the disabilities utilizing the most recent Disability Benefits Questionnaire.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected otitis media and specifically, whether it precludes substantially gainful employment.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected service-connected allergic rhinitis.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must assess the disabilities utilizing the most recent Disability Benefits Questionnaire.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected allergic rhinitis and specifically, whether it precludes substantially gainful employment.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected service-connected hemorrhoids.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must assess the disabilities utilizing the most recent Disability Benefits Questionnaire.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected hemorrhoids and specifically, whether it precludes substantially gainful employment.

8.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected service-connected migraine headaches.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must assess the disabilities utilizing the most recent Disability Benefits Questionnaire.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected migraine headaches and specifically, whether it precludes substantially gainful employment.

9.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected service-connected left ovarian cyst and right ovarian cyst disabilities.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must assess the disabilities utilizing the most recent Disability Benefits Questionnaire.  The examiner must also offer an opinion as to the functional impairment caused by the Veteran's service-connected left ovarian cyst and right ovarian cyst disabilities and specifically, whether they preclude substantially gainful employment.

10.  Develop and adjudicate the Veteran's claim for a TDIU rating.  

11.  Then review the record and readjudicate the claims.  If any claim on appeal continues to be denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

